BELCHER, Commissioner.
Appellant was convicted for the offense of forgery and his punishment was assessed at two years in the penitentiary.
*677The indictment and all matters of procedure appear regular. The record is before us without a statement of facts or bills of exception, in the absence of which nothing is presented for review.
Our statutes providing for appeals in felony cases during term time require the entering into a recognizance instead of an appeal bond, as was done in this case. Art. 818, C.C.P. An appeal bond filed during the term of court does not give this court jurisdiction.
The appeal is therefore dismissed.
The record herein'does not present anything for review, therefore no motion to re-instate the appeal will be entertained.
Opinion approved by the Court.